Atkinson, J.
1. Suit was brought upon an open account, a copy of which, as set out in the petition, showed a large number of items charged to the defendant and a large number of credits, and indicated a balance due to the plaintiff. On the trial the evidence took 'a broad range relative to mutual dealings and matters of accounting between the parties; and the president of the defendant corporation, while testifying as a witness, admitted that the corporation owed the plaintiff a small amount. Beld, that in view of such evidence the judgment of the trial court, overruling the defendant’s motion for a new trial, will not be reversed on the ground that while charging the jury the judge stated that the defendant admitted owing the plaintiff some amount.
2. Other assignments of error, complaining of certain excerpts from the charge of the court, were insufficient to require the grant of a new trial, and were not of such character as to require elaboration.
8 The evidence, though conflicting, was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur.